Henderson, J.,
delivered the opinion of the Court.
Petitioner was convicted in the Circuit Court for Charles County on the second count of a larceny indictment, and sentenced to five years, later reduced to two years, in the House of Correction. He contends that he was prejudiced by the fact that the trial judge charged the grand jury that they should investigate and put a stop to the many cases of breaking and entering occurring in Charles County. If we assume, without deciding, that the point could be raised on habeas corpus, we find no prejudice. The petitioner did not ask a jury trial, but was tried by the court without a jury. He was represented by counsel, and did not take an appeal, although he obtained a reduction in sentence on motion for new trial. Further contentions that he was innocent of the charge, that the proof did not show larceny, and that he was convicted on his past record, are also without merit. Cf. Ford v. Warden, 214 Md. 649, 652, and Roberts v. Warden, 211 Md. 639, 641.

Application denied, with costs.